Citation Nr: 1106756	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic arthritis, 
left ankle, status post left ankle reconstruction, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the San Diego, 
California Regional Office, which continued the 10 percent rating 
for the Veteran's service-connected post-traumatic arthritis of 
the left ankle, status post left ankle reconstruction.  The 
Veteran's claims file was subsequently moved to the Winston-
Salem, North Carolina Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Under 38 C.F.R. §20.703, a veteran may request a hearing before 
the Board when submitting the substantive appeal (VA Form 9) or 
any time thereafter, subject to the restrictions in 38 C.F.R. 
§20.1304.  See 38 C.F.R. §20.703 (2010).  The Veteran submitted a 
request indicating his desire for a Board hearing at a local VA 
office in March 2007.  The Veteran's mailing address at that time 
was 508 N. Main Street, Bernet, Texas.  In correspondence dated 
August 2007, the Veteran formally requested a Travel Board 
hearing at the Waco, Texas Regional Office.

In April 2009, the Veteran asked that his claims file be 
transferred from the Waco, Texas Regional Office to the Winston-
Salem, North Carolina Regional Office (RO).  The Veteran's North 
Carolina address at that time was 16 Snapdragon Lane, 
Hendersonville, North Carolina.  In a letter dated April 2009, 
the RO informed the Veteran that a Travel Board hearing was 
scheduled for May 25, 2010 at the RO.

In a letter dated May 2010, the Veteran's representative informed 
the RO that it had not had the opportunity to review the claims 
folder in preparation for the May 25, 2010 Travel Board hearing 
and as such, asked that the claims file be forwarded to it for 
review.  The Veteran's representative also withdrew the Veteran's 
request for a hearing, but asked that the appeal be held open for 
60 additional days pending the Veteran's representative's 
submission of the Veteran's formal appeal.

In a letter dated October 1, 2010, the RO sent a letter to the 
Veteran informing him that a Travel Board hearing was scheduled 
for November 2, 2010.  In another letter dated October 20, 2010, 
the RO reminded the Veteran of the November 2, 2010 Travel Board 
hearing.  The Veteran failed to appear at the November 2, 2010 
Travel Board hearing.  On December 7, 2010, the RO informed the 
Veteran that his appeal had been certified and that the Veteran's 
claims file was being transferred to the Board.  The address the 
aforementioned RO letters were sent to was 16 Snapdragon Lane, 
Hendersonville, North Carolina.

In a letter dated December 15, 2010, the Board informed the 
Veteran that it had received his claims file and that his appeal 
had been docketed.  The address this letter was sent to was 62 
Homestead Circle, Hendersonville, North Carolina.  On December 
29, 2010, the Board received a document from the RO providing 
that the Veteran had contacted the RO via telephone on November 
9, 2010, indicating that he did not receive the letter informing 
him of the November 2, 2010 Travel Board hearing until November 
4, 2010.  The RO document also noted that the Veteran also 
requested that the Board not make a decision on his case without 
re-scheduling another Travel Board hearing.  

Upon review of the Veteran's claim file, it is clear that the 
Veteran has moved a number of times during the course of this 
appeal over the last few years.  The claims file also reflects 
that the Veteran failed to provide address change notifications 
to the VA over this period of time-the Veteran merely asked that 
his claims file be transferred to various VA Regional Offices.

The Veteran is advised that "[t]he duty to assist is not always 
a one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, the Veteran alone is responsible to keep the RO 
informed of his current address, and to report any change of 
address in a timely manner.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

However, in light of the fact that the Veteran has moved a number 
of times during the pendency of this appeal combined with the 
fact that the Veteran had stated that he did not receive 
notification of the November 2, 2010 Travel Board hearing until 
November 4, 2010, one further attempt to afford him a hearing is 
judged to be in order.  Therefore, in order to ensure full 
compliance with the aforementioned due process requirements, a 
further remand to the RO is required to effectuate the Veteran's 
Travel Board hearing request.  See 38 U.S.C.A. §7107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§20.700, 20.703 (2010).

As such, the case must be remanded to the RO to schedule a Travel 
Board hearing as the Veteran requested.

Accordingly, the case is REMANDED for the following action:

1.	Attempt to verify the Veteran's current 
address by contacting the Veteran by 
telephone and mail and ensure the VA has 
the Veteran's correct address on file.  
All subsequent correspondence from VA to 
the Veteran should be sent to the most 
recently established correct address of 
record and should be documented in the 
claims file.

2.	Following the completion of the above 
action, the Veteran should be contacted 
and scheduled for a Travel Board hearing 
before a Veterans Law Judge.  The RO must 
notify the Veteran of the exact date, time 
and place of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002 & Supp. 2010), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§20.1100(b) (2010).


